PER CURIAM: *
After reviewing the record in this case and considering the briefs of the parties and arguments of counsel we are satisfied that the district court correctly concluded that plaintiffs’ entire claim is preempted under ERISA. See Aetna v. Davila, 542 U.S. 200, 124 S.Ct. 2488, 159 L.Ed.2d 312(2004).
On the merits we conclude that the district court correctly dismissed the ERISA claim because Medicaid paid for the surgery and related medical care which was the subject of Bertrand’s ERISA benefits claim. Bertrand’s right to seek recovery of ERISA benefits for cost of medical care incurred after the judgment entered by the district court which may not be paid by Medicaid is preserved.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.